                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


KAYLA GORE, JAIME COMBS, L.G., and
K.N.,

                        Plaintiffs,
                                           No. 3:19-CV-00328
                  v.

WILLIAM BYRON LEE, in his official
                                           DISTRICT JUDGE RICHARDSON
capacity as Governor of the State of
                                           MAGISTRATE JUDGE HOLMES
Tennessee; and LISA PIERCEY, in her
official capacity as Commissioner of the
Tennessee Department of Health,

                        Defendants.


                       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                         MOTION FOR SUMMARY JUDGMENT




 Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 1 of 13 PageID #: 1389
I.      There is No Dispute that Birth Certificates are Identity Documents and that Sex is
        Multi-Factorial.

        The undisputed evidence shows that birth certificates are identity documents and that sex

is a composite of multiple characteristics, including gender identity. Defendants cannot circumvent

the uncontroverted record in this case. Their mere say so is insufficient to create a material dispute.

        First, it is undisputed that a birth certificate is a primary identity document routinely used

to verify a person’s identity. For example, Tennessee’s “Handbook on Birth Registration and Fetal

Death (Stillbirth) Reporting” states, “Throughout life, a person uses his or her birth certificate to

prove age, parentage, and citizenship. Birth certificates are needed for entrance to school, voter

registration, and for obtaining a driver’s license, marriage license, passport, veterans’ benefits,

public assistance, or social security benefits.” Ex. 4 to Bishop Tr.1 Defendants’ witnesses agree a

birth certificate is a form of an identification document. Bishop Tr. 26:21-23; Lefler Tr. 39:3-10.

        Yet, throughout their response, Defendants engage in legal gymnastics to avoid admitting

the obvious: Birth certificates function to identify the persons presenting them. Instead, Defendants

contend, without any evidence, that birth certificates are medical records of visual observations

made at the time of birth. This view ignores the extensive evidence in this case. Defendants’

medical expert agrees birth certificates are not medical records. Trabue Tr. 85:1-4. Tennessee’s

State Registrar could not say whether birth certificates are medical records. Bishop Tr. 36:9-13.

Of course, they are not. See Tenn. Comp. R. & Regs. 1200-07-01-.11 (indicating circumstances in
which vital records may be disclosed).

        Second, there is no dispute that sex is a multifactorial concept. Pls.’ Statement of Material

Facts (“SMF”) No. 1. On this point Plaintiffs’ and Defendants’ medical and mental health experts

agree. Dr. Randi C. Ettner testified, “Sex is a composite of chromosomal pairs, gonads and internal

reproductive organs, external genitalia, sexually dimorphic brain structures, and the resultant

1
  As an official publication of the Tennessee Office of Vital Records, the Handbook is self-
authenticating pursuant to Federal Rule of Evidence 902(5). All documents cited herein are
attached to the Declaration of Brandt Thomas Roessler in Support of Plaintiffs’ Reply in Support
of Their Motion for Summary Judgment, attached hereto as Exhibit 1.



                                        1
     Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 2 of 13 PageID #: 1390
gender identity.” Ettner Tr. 23:6-9. Dr. Shayne Sebold Taylor similarly testified, “[S]ex is a

complex compilation of multiple factors including one’s chromosomal make up …, gonadal sex

…, fetal hormonal sex …, pubertal hormonal sex …, hypothalamic sex …, and gender identity.”

Taylor Decl. ¶ 19. And Defendants’ medical expert, Dr. Anthony Trabue, agrees a person has

multiple sex characteristics. Trabue 94:19-24.

        There is also no dispute that gender identity is a sex-related characteristic, see Pls.’ SMF

No. 1; Ettner Tr. 23:6-9; Taylor Decl. ¶ 19, and that external genitalia are not an accurate indicator

of a person’s sex in every instance. Pls.’ SMF No. 6; see also Ettner Tr. 54:16-20, 55:17-23; Taylor
Tr. 23:12-16; Trabue Tr. at 86:13-17; Ex. 8 to Bishop Tr. Therefore, given that sex is multi-

factorial and that a birth certificate is an identity document, the sex designation on a person’s birth

certificate should be consistent with the sex-related characteristic tied to identity, i.e., the person’s

gender identity. See Ettner Tr. 56:7-15, 57:16-23; Taylor 23:12-16. And though the

aforementioned is more than sufficient for the Court to decide this case, it is also uncontroverted

that gender identity is the primary determinant of a person’s sex. Pls.’ SMF No. 2; see also Ettner

Decl. ¶ 21 (“When there is divergence between anatomy and identity, one’s gender identity is

paramount and the primary determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4;

Taylor Tr. 23:13-16. Defendants present no contrary evidence to any of this.

        Defendants argue “the decision to determine a person’s biological sex at the time of birth

based on external genitalia” is simply a “matter of policy for the General Assembly and

Department of Health,” Doc. 85 at 20, n.9, but their say-so is not enough to create a material

dispute. And, though insufficient to counter the uncontroverted evidence in this case, Defendants’

witnesses cannot identify any law or regulation that states a person’s sex must be determined solely

by their external genitalia at the time of birth. See Trabue Tr. 85:6-12; Bishop Tr. 37:13-18.2


2
  Defendants accuse Plaintiffs of “conflat[ing] sex with gender identity, thus complicating and
confusing what ought to be—and generally is—a simple and straightforward medical
determination made and recorded at the time of birth.” Doc. 85, at 13. But Defendants ignore the
overwhelming and uncontroverted evidence explaining the interplay between sex and gender
identity, while offering zero evidence in support for their position. Defendants’ characterization of


                                       2
    Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 3 of 13 PageID #: 1391
II.      The Birth Certificate Policy Deprives Transgender Persons of Equal Protection.
         A.     Tennessee’s Policy Treats Transgender Persons Disparately.

         Defendants’ contention that Plaintiffs fail to show disparate treatment based on sex and

transgender status erroneously assumes the sex assigned to transgender persons at birth—based

solely on the appearance of external genitalia—is accurate and correct. But the observation of

external genitalia at the time of birth is not an accurate proxy of a person’s sex in every instance.

Pls.’ SMF No. 6; see also Ettner Tr. 56:7-15; Doc. 61 at 14. Even Defendants’ medical expert

agrees, “[A] baby’s sex cannot be determined by observing the external genitals in one hundred

percent of the cases.” Trabue Tr. 86:13-17.

         The record evidence indisputably establishes that: (1) sex is multifactorial, see Pls. SMF

No. 1, Ettner Decl. ¶ 18; Taylor Decl. ¶ 19; Ettner Tr. 23:6-9; Taylor Tr. 21:4-15; (2) gender

identity is the primary sex-related characteristic in determining a person’s sex, see Pls. SMF No.

2; Ettner Decl. ¶ 20; Taylor Decl. ¶ 30; Ettner Tr. 55:1-4; Taylor Tr. 23:12-16; and (3) gender

identity is innate, immutable, and does not change over time, see Pls. SMF Nos. 3, 24; Ettner Tr.

24:20-25, 32:15-17, 61:19-21; Taylor Tr. 19:10-14. See Doc. 61 at 15. Defendants ignore this

evidence and provide no rebuttal. These uncontroverted facts mean the sex designation (i.e., gender

marker) on the birth certificates of Tennessee-born transgender people, including Plaintiffs, is

inaccurate at the time of recordation. See Taylor Tr. 23:12-16; Ettner Tr. 54:16-20.

         Defendants erroneously argue a transgender person’s sex assigned at birth cannot be

incorrect because gender identity is not ascertainable at the time of birth. But this does not make

the sex assignment at birth correct. As Dr. Ettner testified, when expressly asked by Defendants

whether gender identity forms after birth,
           I don’t agree that gender identity is formed later [than at birth]. Gender
           identity exists. Our awareness of it becomes apparent later. A baby cannot
           talk, and so we use external genitalia as a proxy for sex. For the vast majority
           of individuals that is not problematic. For individuals who have [gender
           dysphoria], it is an inaccurate designation.



their view as “simple and straightforward” exposes their willful refusal to offer any evidence.


                                         3
      Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 4 of 13 PageID #: 1392
Ettner Tr. 55:17-23; see also 31:11-15, 54:16-56:15.

       Moreover, illustrating Defendants’ disparate treatment of transgender persons, the record

evidence demonstrates Defendants permit other individuals, such as those born with ambiguous

genitalia, to correct the sex designation of “unknown” on their birth certificates after the time of

recordation, based on sex-related characteristics other than external genitalia. See Lefler Tr.

50:18-53:21; Bishop Tr. 45:16-49:21; Trabue Tr. 87:14-90-8, 93:2-15; Ex. 13 to Bishop Tr.

       In light of the overwhelming evidence supporting Plaintiffs and the complete absence of

contrary evidence by Defendants, it is undisputed that Tennessee’s Birth Certificate Policy results
in Plaintiffs’ being issued birth certificates bearing sex designations that are inaccurate at the time

of birth. Because the Policy allows cisgender persons to correct inaccurate sex designations on

their birth certificates while categorically denying transgender persons the same ability, the Policy

indisputably deprives transgender persons of equal protection. See Doc. 61, at 12-14.

       B.      Heightened Scrutiny Applies to Tennessee’s Birth Certificate Policy.

       Heightened scrutiny applies in this case because (1) Tennessee’s Policy facially

discriminates based on sex and (2) transgender persons are a suspect class.

       Defendants admit Tennessee Code § 68-3-203(d) cannot be read without reference to sex.

Doc. 85 at 11; Doc. 62-2, at 7-8. Defendants try to recant this admission by straining to distinguish

between the statute’s textual reference to “sex” and discrimination based on sex. Defendants’

argument that the statute is not facially discriminatory has no basis in law or fact, however.

Defendants cannot escape the fact the statute upon which they base the Policy speaks in terms of

sex, nor that a sex designation on a birth certificate is by its very nature a sex classification. In

addition, as the Sixth Circuit has held, “discrimination on the basis of transgender and transitioning

status is necessarily discrimination on the basis of sex.” EEOC v. R.G. & G.R. Harris Funeral

Homes, Inc., 884 F.3d 560, 571 (6th Cir. 2018), cert. granted in part, 139 S. Ct. 1599 (2019).

       As to whether transgender persons are a suspect or quasi-suspect class, Defendants’

argument misses the mark. Defendants argue that because there is no precedent holding that



                                      4
   Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 5 of 13 PageID #: 1393
transgender persons are a suspect class for Equal Protection purposes, the Court is unable to find

in favor of Plaintiffs in this case. Defendants’ bold request that the Court abdicate its function in

resolving novel disputes is not supported by any authority. See Obergefell v. Hodges, 135 S. Ct.

2584, 2602 (2015); Citizens United v. Fed. Election Com’n, 558 U.S. 310, 375 (2010).

       The Supreme Court and various circuit courts have provided extensive guidance for

determining whether a classification is suspect or quasi-suspect, which Plaintiffs have analyzed in

their Motion and to which Defendants failed to respond. Compare Doc. 61, at 15-17; with Doc.

85, at 10-12. And the record establishes that transgender persons have historically been subjected
to discrimination, Ettner Decl. ¶¶ 44-45; Taylor Decl. ¶¶ 50-51, 53-56; Ettner Tr. 47:10-14, exhibit

immutable or distinguishing characteristics that define them as a discrete group, Ettner Decl. ¶¶ 19,

21-22, 24-25; Taylor Decl. ¶¶ 26, 28-29; Ettner Tr. 24:20-25, 32:15-17, which bear no relation to

their ability to perform or contribute to society, Ettner Decl. ¶¶ 22, 29; Taylor Decl. ¶¶ 29, 40, and

are a minority with relatively little political power, Taylor Decl. ¶ 27. See Doc. 61 at 16.

       In attempting to rebut the fact gender identity is immutable, though not that it is a

distinguishing characteristic, Defendants grossly mischaracterize Dr. Ettner’s testimony in a

different case. First, Defendants fail to make clear to the Court that Dr. Ettner’s deposition

transcript from which they quote at length is from a different lawsuit. See Doc. 85, at 13-14.3

Second, Defendants selectively quote from this prior deposition to suggest Dr. Ettner testified that

a person’s gender identity is subject to evolution over time. Nothing could be further from the

truth: Dr. Ettner repeatedly testified then, as she did now, that gender identity is immutable. Ex. 5

to Ettner Tr. (Ray Dep. Tr.), at 64:11-20, 96:17-23, 116:7-117:10, 140:1-142:15; see also Ettner

Decl. ¶ 24; Ettner Tr. 24:23-25. Moreover, in answering questions about the concept of

“detransition,” Dr. Ettner repeatedly emphasized that she did not know of anyone whose gender

identity had changed, rather that they were living in their sex assigned at birth for other reasons.


3
 The testimony from Dr. Ettner’s deposition in Ray v. Acton, Case No. 2:18-cv-00272-MHW-
CMV (S.D. Ohio), is inadmissible hearsay. See Robertson v. US Bank, N.A., No. 14-2677, 2015
WL 12532148, at *7 (W.D. Tenn. Oct. 20, 2015), aff’d, 831 F.3d 757 (6th Cir. 2016).


                                       5
    Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 6 of 13 PageID #: 1394
Ex. 5 to Ettner Tr. (Ray Dep. Tr.), at 116:19-22, 117:6-9, 118:8-11, 120:5-14.

       Heightened scrutiny applies to this case: The Policy treats transgender persons disparately.

III.   Tennessee’s Policy Violates Transgender Persons’ Fundamental Right to Privacy.

       Defendants focus on Plaintiffs’ claim that the Policy impinges on Plaintiffs’ fundamental

right to informational privacy. Plaintiffs have shown the Policy violates their informational privacy

rights. See Doc. 61, at 5-8; Doc. 71 at 13-16. Defendants argue this informational privacy claim

fails as a matter of law because (1) Plaintiffs “asserted right to informational privacy over the

expression of gender identity … does not rise to the level of a fundamental right under existing
precedent,” and (2) Defendants have allegedly “not disseminated information about Plaintiffs’

transgender status.” See Doc. 85, at 4-8. Defendants are wrong on both counts.

       Defendants ignore that both Kallstrom and Bloch recognize an informational privacy claim

when the disclosure of information relates to the exercise of a fundamental right. See Bloch v.

Ribar, 156 F.3d 673, 684 (6th Cir. 1998); Kallstrom v. City of Columbus, 136 F.3d 1055, 1061

(1998). The right to live and express one’s identity, without interference from the state, is

safeguarded as part of the fundamental right to decisional privacy and the constitutionally-

protected liberty interests to individual dignity and autonomy. See Doc. 61 at 6-8. Defendants do

not appear to contest Plaintiffs’ separate and distinct argument that Tennessee’s Policy infringes

on Plaintiffs’ fundamental rights and liberty interests to decisional privacy, individual dignity, and

autonomy. This alone is sufficient to find Defendants violated Plaintiffs’ informational privacy.

       In addition, Defendants misconstrue Bloch’s and Kallstrom’s guidance of when the

disclosure of information violates the informational right to privacy, separate and apart from

circumstances related to the exercise of a fundamental right.

       In the first instance, Defendants misguidedly accuse Plaintiffs of “shoehorning” their

informational privacy claim to fit Kallstrom’s guidance that informational privacy extends to cases

“where the release of private information places an individual at substantial risk of serious bodily

harm, possibly even death, from a perceived likely threat.” Kallstrom, 136 F.3d at 1064.



                                      6
   Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 7 of 13 PageID #: 1395
Defendants only objection to Plaintiffs’ case, however, is their assertion that Plaintiffs have not

suffered any physical harm specifically connected with presenting their birth certificates to

someone. See Doc. 85, at 7. To be clear: This is not the test established by Kallstrom. The Sixth

Circuit did not require that plaintiffs actually be harmed before giving effect to their informational

privacy rights. To the contrary, the Sixth Circuit held that a “substantial risk of serious bodily

harm” from a “perceived likely threat” is sufficient to give rise to a fundamental right protected by

the Fourteenth Amendment. Kallstrom, 136 F.3d at 1061 (emphasis added).

       Defendants also argue Kallstrom is distinguishable from the present case because Plaintiffs
have allegedly not shown how the recipients of birth certificates are “particularly dangerous vis-

à-vis the plaintiffs.” See Doc. 85, at 7 (quoting Barber v. Overton, 496 F.3d 449, 456 (6th Cir.

2007)). Defendants suggest all cases wishing to invoke Kallstrom must present opposing groups

as easily identifiable as police officers and violent gang members. See Doc. 85, at 7. This

interpretation has no basis in the Sixth Circuit’s Kallstrom decision and ignores strong precedents

since, such as Ray, Love, Arroyo, and K.L. See Doc. 61, at 11-12.4 To be sure, as the Barber court

noted, Kallstrom protects the release of private information “when the plaintiffs ha[ve] a reason

to fear retaliation from persons to whom it [is] disclosed.” 496 F.3d at 456 (emphasis added).

       In the second instance, Defendants’ response to Plaintiffs’ Bloch analysis is similarly

underwhelming. Defendants’ hang their hat on a quote from Lambert that summarizes Bloch as

extending informational privacy rights to interests of a “sexual, personal, and humiliating nature.”

Lambert, 517 F.3d at 440-41. Defendants fixate on Lambert’s use of “and” in this summary and

interpret Lambert as requiring all three factors be met. See Doc. 85 at 8. Neither Bloch nor Lambert

suggest such a strained interpretation. And while Plaintiffs are not ashamed of their transgender

status, it is humiliating to have their status forcibly disclosed by the State of Tennessee. This is

clearly evidenced by the fear of disclosure felt by Plaintiffs, see Pls.’ SMF No. 91; Gore Tr. 31:17-

4
 Defendants claim Ray v. Himes, No. 2:18-cv-272, slip op. at 13 (S.D. Ohio Sept. 12, 2019), was
“erroneously” decided, while offering no case law in support of this argument, Doc. 85, at 7 n.3,
and ignoring other cases cited by Plaintiffs, such as Love v. Johnson, 146 F. Supp. 3d 848 (E.D.
Mich. 2015), and Arroyo Gonzalez v. Rossello Nevares, 305 F. Supp. 3d 327 (D.P.R. 2018).


                                       7
    Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 8 of 13 PageID #: 1396
32:2; Combs Tr. 47:1-5; L.G. Tr. 55:18-20; K.N. Tr. 45:14-46:4, and stems from their treatment

by Tennessee as second-class citizens unworthy of the same protections as cisgender persons.

Ettner Tr. 47:10-49:7. Defendants’ assertion that Plaintiffs do not experience shame or humiliation

by others when disclosing their transgender status would be laughable if it were not so tragic.

       Defendants have also misrepresented case law regarding the application of Bloch as it

relates to transgender persons. In their Reply in Support of their Motion to Dismiss, Defendants

selectively quoted Pullum v. Elola to purportedly show, “gender identity disorder [was] not . . .

the type of personal sexual information identified in Bloch.” No. 3:14-cv-1233, 2016 WL 749204,
at *13 (M.D. Tenn. Feb. 25, 2016); see Doc. 74, at 4. This observation by the Pullum court,

however, was made in relation to the question of whether the defendant was entitled to qualified

immunity, not whether the Plaintiffs’ gender identity was the sort of information protected by the

right to informational privacy. See Pullum, 2016 WL 749204, at *12-13. The Pullum court held

that gender identity was protected by the fundamental right to informational privacy and that the

plaintiff had “state[d] a cognizable informational privacy violation” after correctional officers

disclosed the plaintiffs’ gender identity to other inmates. 2016 WL 749204, at *12.

       Lastly, Defendants’ allege the Birth Certificate Policy does not result in the forcible

disclosure of Plaintiffs’ transgender status. See Doc. 85, at 7. Defendants argue that by presenting

their birth certificates to others, Plaintiffs voluntarily disclose their transgender status. See Doc.

85, at 7. This argument ignores the crux of Plaintiffs’ claim: Because birth certificates are widely

utilized identification documents and because the Policy bans transgender persons from correcting

the sex designation on their birth certificates, Plaintiffs are forced to disclose their transgender

status whenever they present their birth certificates to others.5 Yet Defendants admit Plaintiffs

often must provide birth certificates as proof of identity. See Pls.’ SMF No. 88.


5
  Defendants misleadingly claim the K.L. court “declined to find” a right to correct gender markers
on drivers’ licenses. See Doc. 85 at 5 n.2. But the court did not need to address this issue because
it held that prohibiting transgender persons from correcting the gender marker on their drivers’
licenses was unconstitutional under even less exacting standards and despite the state arguing,
similar to Defendants here, that the use of drivers’ licenses for identification is often voluntary.


                                       8
    Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 9 of 13 PageID #: 1397
IV.    Plaintiffs have Established that Tennessee’s Birth Certificate Policy Violates
       Tennessee-born Transgender Persons’ First Amendment Right to Free Speech.

       Defendants’ attempts to cast the sex designation on birth certificates as “government

speech” lack merit. While Defendants cite to Walker in arguing that the sex designation on birth

certificates constitutes government speech, they ignore all other precedent informing the Court’s

decision on Plaintiffs’ First Amendment claim. For example, the Supreme Court has instructed

lower courts to “exercise great caution before extending … government-speech precedents”

because the doctrine “is susceptible to dangerous misuse.” Matal v. Tam, 137 S. Ct. 1744, 1760

(2017). The recordation of information on a government document does not convert that

information into government speech, leading one circuit court to exclude birth certificates from

the realm of government speech. See In re Tam, 808 F.3d 1321, 1348 (Fed. Cir. 2015); see also

Doc. 71, at 18-24. Defendants attempt to distract the Court from the constitutionality of

Tennessee’s Policy by alluding to the permissive use of alternative identification documents, such

as passports, fails as a matter of logic. The possibility of avoiding a statute’s discriminatory effect

does not render the statute constitutional. See Doc. 71, at 24-25. Further, not everyone has the

means, need, or capacity to obtain a U.S. Passport, as is the case with Ms. Gore.

V.     Tennessee’s Birth Certificate Policy Serves No Legitimate Interest.

       Defendants do not meet their burden under the heightened scrutiny applicable to Plaintiffs’
constitutional claims. They only argue the Policy furthers legitimate governmental interests under

rational basis. But the Policy bears no rational relationship to the articulated interests.

       Tennessee’s prohibition on permitting transgender people to correct the sex designation on

birth certificates has no relationship to Tennessee’s interest in promoting public health surveillance

and research. The information used for the public health surveillance and research comes from

Tennessee’s “statistical file,” also known as the Tennessee Birth Statistical System. Lefler Tr.

49:22-25; 50:23-51:4; 51:16-21; 54:7-18. The information shared for this purpose is not a person’s

birth certificate. Lefler Tr. 52:12-21. Moreover, the statistical file is closed within four to fifteen

months of a child’s birth. Lefler Tr. 49:9-21; see also Bishop Tr. 52:12-17. Any “analysis for


                                     9
  Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 10 of 13 PageID #: 1398
logical consistency” occurs before the statistical file is closed. Lefler 58:25-59:14. And a person’s

birth certificate can be changed without changing the statistical file. Bishop Tr. 53:4-7. Indeed,

Tennessee permits other people to correct the sex designation on their birth certificates (through

an affidavit) without changing the statistical file. Lefler Tr. 57:9-15; see also Lefler Tr. 50:18-

53:21; Bishop Tr. 45:16-49:21; Exs. 7 and 13 to Bishop Tr. And, as Tennessee’s Director of Vital

Statistics admits, other states have the same interests in promoting this public health research and

surveillance, share the same information, and do so while permitting transgender people to correct

the sex designation on their birth certificates. Lefler Tr. 51:22-52:5, 83:25-84:21; see also Taylor
Tr. 42:15-23. Put simply, there is no rational relationship between prohibiting Tennessee-born

transgender people from correcting the sex designation on their birth certificates, consistent with

their gender identity, and an interest in promoting public health research and surveillance.

       Tennessee’s Policy also does not prevent fraud. Tennessee’s State Registrar could not cite

a single study or report in support of his allegation that “[c]reating additional ways in which

Tennessee’s birth records can be modified … heightens the potential for fraud and illegality.”

Bishop Tr. 77:16-78:7. He could only identify the need for regulations as a basis for this concern,

id. at 78:12-17, but acknowledged the Department of Health has the authority to issue such

regulations, id. at 80:15-22. In any event, it is Tennessee’s Policy that creates discrepancies and

inaccuracies with other form of government issued identification. See K.L., 2012 WL 2685183, at

*7. Defendants cannot “articulate how the State’s interest in preventing fraud provides for laws

that allow amendments to some parts of birth certificates but not others or permits changes to

driver’s licenses and state identification cards and not birth certificates.” Ray, slip op. at 30-31.

       Finally, the sex designation on the birth certificates of Tennessee-born transgender people,

such as Plaintiffs, is inaccurate, Pls.’ MF Nos. 6, 7; Taylor Tr. 23:12-16; Ettner Tr. 54:16-20,

55:17-23, such that the Policy cannot further any interest in accuracy.

                                          CONCLUSION

       Plaintiffs respectfully request the Court grant Plaintiffs’ Motion for Summary Judgment.



                                     10
  Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 11 of 13 PageID #: 1399
Dated: May 29, 2020
                                                Respectfully submitted,

                                                s/ John T. Winemiller
  Omar Gonzalez-Pagan*                          John T. Winemiller
  LAMBDA LEGAL DEFENSE AND                      MERCHANT & GOULD
     EDUCATION FUND, INC.                       800 S. Gay Street, Suite 2150
  120 Wall Street, 19th Floor                   Knoxville, TN 37929
  New York, NY 10005-3919                       Phone: (865) 380-5960
  Telephone: (212) 809-8585                     Facsimile: (612) 332-9081
  Facsimile: (212) 809-0055                     JWinemiller@merchantgould.com
  ogonzalez-pagan@lambdalegal.org
                                                Gavin R. Villareal*
  Tara L. Borelli*                              Maddy Dwertman*
  LAMBDA LEGAL DEFENSE AND                      Puneet Kohli*
     EDUCATION FUND, INC.                       Samoneh Kadivar*
  730 Peachtree Street NE, Suite 640            BAKER BOTTS L.L.P.
  Atlanta, GA 30318-1210                        98 San Jacinto Boulevard, Suite 1500
  Telephone: (404) 897-1880                     Austin, TX 78701-4078
  Facsimile: (404) 897-1884                     Phone: (512) 322-2500
  tborelli@lambdalegal.org                      Facsimile: (512) 322-2501
                                                gavin.villareal@bakerbotts.com
  Sasha Buchert*                                maddy.dwertman@bakerbotts.com
  LAMBDA LEGAL DEFENSE AND                      puneet.kohli@bakerbotts.com
     EDUCATION FUND, INC.                       samoneh.kadivar@bakerbotts.com
  1776 K Street NW, Suite 722
  Washington, DC 20006                          Brandt Thomas Roessler*
  Telephone: (202) 804-6245                     BAKER BOTTS L.L.P.
  sbuchert@lambdalegal.org                      30 Rockefeller Plaza
                                                New York, NY 10112-4498
  * Admitted pro hac vice                       Phone (212) 408-2500
                                                Facsimile: (212) 408-2501
                                                brandt.roessler@bakerbotts.com

                                                Kathryn S. Christopherson*
                                                BAKER BOTTS L.L.P.
                                                1001 Page Mill Rd., Bldg. One, Suite 200
                                                Palo Alto, CA 94304-1007
                                                Phone: (650) 739-7500
                                                Facsimile: (650) 739-7699
                                                kathryn.christopherson@bakerbotts.com


                                       Counsel for Plaintiffs




                                    11
 Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 12 of 13 PageID #: 1400
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which provides electronic notice of the filing to all counsel of

record, including:

       Herbert H. Slatery III
       Attorney General and Reporter

       Dianna Baker Shew
       Senior Assistant Attorney General
       dianna.shew@ag.tn.gov
       Sara E. Sedgwick
       Senior Assistant Attorney General
       sara.sedgwick@ag.tn.gov
       PO Box 20207
       Nashville, TN 37202

       This 29th day of May, 2020.
                                             s/John T. Winemiller
                                             John T. Winemiller




                                     12
  Case 3:19-cv-00328 Document 93 Filed 05/29/20 Page 13 of 13 PageID #: 1401
